           Case 3:20-cv-00201-RNC Document 20 Filed 02/14/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


    SELINA SOULE, et al.,                            )
                                                     )
                         Plaintiffs,                 )
                                                     )
          v.                                         )           No. 3:20-cv-00201-RNC
                                                     )
    CONNECTICUT ASSOCIATION OF                       )        OPPOSITION TO MOTION
    SCHOOLS, INC. et al,                             )            TO EXPEDITE
                                                     )
                         Defendants                  )
                                                     )
    ANDRAYA YEARWOOD and THANIA                      )
    EDWARDS on behalf of her daughter, T.M.,         )              February 14, 2020
                                                     )
                         Proposed Intervenors        )
                                                     )
    .                                                )


         Proposed Intervenors, Andraya Yearwood (“Andraya”) and Thania Edwards on behalf of

her daughter T.M. (“Terry”) 1 submit the following opposition to Plaintiffs’ Motion to Expedite,

ECF 15. Absent an order pursuant to Federal Rule of Civil Procedure 19(a)(2) joining Proposed

Intervenors as necessary parties, Proposed Intervenors intend to file a Motion to Intervene

pursuant to Federal Rule of Civil Procedure 24 on or before February 21, 2020.

         For the following reasons, the Court should deny Plaintiffs’ Motion to Expedite and stay

briefing on Plaintiffs’ Motion for a Preliminary Injunction, ECF 12, until the Court can rule on

whether Proposed Intervenors should be joined as parties so that they can fully participate in the

scheduling process.



1
  In violation of Federal Rule of Civil Procedure 5.2, Plaintiffs’ Compliant references T.M. by
name even though she is a minor. Since her privacy has been compromised, T.M. will use her
first name in opposition papers.

                                                 1
          Case 3:20-cv-00201-RNC Document 20 Filed 02/14/20 Page 2 of 6



                                         BACKGROUND

       As will be discussed in their forthcoming Motion to Intervene, Andraya and Terry are

girls who are transgender, which means that they were assigned a male sex at birth but have a

female gender identity. With the help of their medical providers, they transitioned to living as

female in accordance with their female gender identity. Andraya has legally changed her name

and lives all aspects of her life as a girl. Terry has updated her Connecticut birth certificate and

lives all aspects of her life as a girl. Both girls are currently receiving hormone therapy as

treatment for gender dysphoria, and they both hormone levels, including testosterone levels,

circulating in their bodies that are typical for non-transgender girls. They are recognized as girls

by their parents, teachers, teammates, coaches, and community.

       Andraya and Terry also love to run. Like the rest of their teammates, they spend a

significant amount of time training. During the season they each train between four and five

hours per day, five days per week. They participate in track for the same reasons as their non-

transgender peers: it creates lasting social and emotional relationships, they invest physical and

emotional energy, they experience the opportunity to compete and engage with their peers. Like

their teammates and other athletes in Connecticut and beyond, they value participation and not

an expectation of winning. Notably, some of the Plaintiffs in this case have placed ahead of

them in 100, 200 and 400 meter races. Every day, like their peers, they do their best. “I am lucky

to live in a state that protects my rights and to have a family that supports me,” Andraya

explained a year ago. “This is what keeps me going. Every day I train hard — I work hard to

succeed on the track, to support my teammates, and to make my community proud.” 2



2
 https://www.courant.com/sports/high-schools/hc-sp-transgender-policy-runners-respond-
20190619-20190620-5x2c7s2f5jb6dnw2dwpftiw6ru-story.html

                                                  2
          Case 3:20-cv-00201-RNC Document 20 Filed 02/14/20 Page 3 of 6



        Now, on the cusp of their final season of track and field, Andraya and Terry have been

blindsided by Plaintiffs’ last-minute request for a court order to kick them off their team, where

they enjoy the support of their teammates, and prevent them from continuing to participate in the

sport they love. Plaintiffs have filed a Complaint, ECF 1, and Motion for Preliminary Injunction,

ECF12, asking this Court to bar Andraya and Terry from participating in the 2020 spring track

and field season. As will be discussed in the forthcoming Motion to Intervene and

accompanying pleading, Andraya and Terry strongly dispute Plaintiffs’ legal claims and the

misleading factual assertions underlying them.

        Throughout their court papers, Plaintiffs repeatedly refer to Andraya and Terry by name

and identify Andraya and Terry as the source of Plaintiffs’ alleged irreparable injury. See, e.g.,

Compl. ¶¶ 14-15, 76-77, 80-104, 130-37, 142, 145-46. Based on these allegations, Andraya and

Terry are indispensable parties to this proceeding and should have been joined pursuant to

Federal Rule of Civil Procedure 19. Fed. R. Civ. P. 19(a)(1)(B)(i) (“Required Party. A person

who is subject to service of process and whose joinder will not deprive the court of subject-

matter jurisdiction must be joined as a party if . . . that person claims an interest relating to the

subject of the action and is so situated that disposing of the action in the person's absence may

. . . as a practical matter impair or impede the person’s ability to protect the interest.”). As the

Supreme Court has explained, “a party seeking a judgment binding on another cannot obligate

that person to intervene; he must be joined.” Martin v. Wilks, 490 U.S. 755, 763 (1989),

superseded in part on other grounds 42 U.S.C. § 2000e–2(n)(1); see Briscoe v. City of New

Haven, 654 F.3d 200, 204 (2d Cir. 2011). But in violation of Rule 19(c), Plaintiffs never

identified Andraya and Terry as required parties or gave any explanation for their failure to join




                                                   3
         Case 3:20-cv-00201-RNC Document 20 Filed 02/14/20 Page 4 of 6



them. Plaintiffs did not serve Andraya and Terry with their court filings or request their consent

before filing their motion to expedite.

       As noted above, absent an order pursuant to Federal Rule of Civil Procedure 19(a)(2)

joining Proposed Intervenors as necessary parties, Proposed Intervenors intend to file a Motion

to Intervene pursuant to Federal Rule of Civil Procedure 24 on or before February 21, 2020.

                                          ARGUMENT

       Plaintiffs’ Motion to Expedite, ECF 15, should be denied. Plaintiffs should not be

allowed to file a lawsuit whose core purpose is to exclude Andraya and Terry from the spring

track meets, but then prevent them from participating in the lawsuit by not naming them as

parties and by expediting the briefing and consideration of the Motion for Preliminary Injunction

before the Court has an opportunity to hear or rule upon their Motion to Intervene.

       Under this Court’s local rules, “[a] party may request expedited consideration by the

Court of a motion by designating the motion as one seeking ‘emergency’ relief and

demonstrating good cause in the motion.” Local Rule 7(a)(6). The only alleged “emergency”

here is an emergency Plaintiffs created by waiting until the last minute to file their preliminary

injunction motion. Plaintiffs have been loudly and publicly complaining about Andraya and

Terry since at least 2018. Compl. ¶ 119. 3 They retained Alliance Defending Freedom as counsel

and filed an administrative complaint with the Department of Education on June 18, 2019.

Compl. ¶ 120. Plaintiffs could have filed this lawsuit, and their motion for preliminary

injunction, last June or at any time since then. Plaintiffs do not even attempt to offer “good

cause” for waiting until February 2020 and then asking for expedited consideration to resolve an




3
  See also https://www.courant.com/sports/high-schools/hc-sp-hs-transgender-high-school-
athletes-0520-story.html.
                                                 4
         Case 3:20-cv-00201-RNC Document 20 Filed 02/14/20 Page 5 of 6



emergency of their own creation. See Miller v. Miller, No. 3:18-CV-01067 (JCH), 2018 WL

3574867, at *4 (D. Conn. July 25, 2018) (“[M]onths-long delays in seeking preliminary

injunctions have repeatedly been held by courts in the Second Circuit to undercut the sense of

urgency accompanying a motion for preliminary relief.”); Citibank, N.A. v. Citytrust, 756 F.2d

273, 276 (2d Cir. 1985) (“Although a particular period of delay may not rise to the level of

laches and thereby bar a permanent injunction, it may still indicate an absence of the kind of

irreparable harm required to support a preliminary injunction.”).

       Plaintiffs’ last-minute request also severely prejudices Andraya and Terry, who must now

scramble to file a Motion to Intervene in this litigation and respond to a Motion for Preliminary

Injunction that Plaintiffs spent months, if not years, developing. Once Andraya and Terry are

joined as parties, they intend to move for an extension of time to respond to the Motion for

Preliminary Injunction pursuant to Local Rule 7(b). Even if Andraya and Terry had been parties

to the litigation from the outset, they would have had only 21 days to respond the Plaintiffs’ legal

assertions, secure declarations from fact witnesses, and retain an expert witness to respond to the

expert testimony Plaintiffs have submitted as part of their motion. See Local Rule 7(a)(2).

Plaintiffs’ Motion to Expedite would prejudice Andraya and Terry even further by shortening

their response time to just two weeks, ECF No. 15-1 at 2, which would be before Andraya and

Terry would even know whether they were allowed to intervene as parties.

       Plaintiffs should not be able to deny Andraya and Terry their day in court by filing a

surprise lawsuit and railroading through a motion for preliminary injunction before Andraya and

Terry are even made parties to the proceedings.




                                                  5
         Case 3:20-cv-00201-RNC Document 20 Filed 02/14/20 Page 6 of 6



                                         CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiff’s Motion to Expedite and stay

briefing on Plaintiffs’ Motion for a Preliminary Injunction, ECF 12, until Proposed Intervenors

are joined as parties and can fully participate in the scheduling process.




                                                       /s/ Dan Barrett
                                                      Dan Barrett (# ct29816)
                                                      ACLU Foundation of Connecticut
                                                      765 Asylum Avenue, 1st Floor
                                                      Hartford, CT 06105
                                                      (860) 471-8471
                                                      e-filings@acluct.org


                                                      Chase Strangio*
                                                      Joshua A. Block*
                                                      Lindsey Kaley*
                                                      James D. Esseks*
                                                      Galen Sherwin*
                                                      American Civil Liberties Union
                                                      Foundation
                                                      125 Broad Street, 18th Floor
                                                      New York, NY 10004
                                                      Phone: (212) 549-2500
                                                      cstrangio@aclu.org
                                                      jblock@aclu.org
                                                      lkaley@aclu.org
                                                      jesseks@aclu.org
                                                      gsherwin@aclu.org

                                                      *Pro hac vice motion to follow




                                                  6
